DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication filed 03/04/2021, Claims 1-20 are pending for examination.

Examiner’s Note
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
4.   Claims 1, 7 8, 10, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolotski (US 11086336 B1), in view of LaFary (US 2014/0350725 A1), further in view of Van (US 2007/0230627 A1).

Regarding claims 1, 10 and 19, Bolotski teaches a method comprising: 
	generating, by a first source microcontroller (robot controller 160-Fig. 1), a first data packet (status message/information) comprising a payload and a first error code (Col 8, line 64-Col 9, line 2, the robot controller reports/send status messages{ that has a payload -see Col 9, line 18-20} to the master controller that include any error messages {i.e. 1st error code}; )(Hence it is obvious the 160 generates 1st data packet, that comprising payload and 1st error code.), the payload indicating a safety state (status) of a robot (Col 9, Line 18-21, robot controller 160 sends one message {status message to master controller 110 regarding the robot-see Col 8, line 64-65} that has a payload containing the data for all the various different status {emergency/safety status for the robot-see Col 6, line 31-33} updates.) (Hence the Payload indicates a safety state of a robot.); 
	transmitting the data packet (status message/information) from the first source microcontroller (robot controller 160-Fig. 1) to a second source microcontroller (master controller 110-Fig. 1)( Col 8, line 64-65, the robot controller reports status messages to the master controller regarding the robot. );
	Bolotski does not teach generating, by the second source microcontroller, a second data packet that includes the payload, the first error code and a second error code; and transmitting the second data packet to a sink microcontroller over a communications channel,
	However, in an analogous art, LaFary teaches generating, by the second source microcontroller (robot payload controller 736-Fig. 7), a second data packet (assignment status signal) that includes the payload, the first error code and a second error code ( [0016], payload controller 736 configured to send an assignment status signal to robot base controller 704, to provide error codes{i.e. 1st and 2nd} and other feedback for the robot base controller when the robot payload cannot complete the job assignment.)(Hence it is obvious, the 736 generates the status signal before transmits, that includes a payload, 1st and 2nd error code.); and 
	transmitting the second data packet (assignment status signal) to a sink microcontroller (robot base controller 704-Fig. 7) over a communications channel (734-Fig. 7) ( [0016], payload controller 736 configured to send an assignment status signal to robot base controller 704 {via/over wireless communications interface 734-see [0056]}.),
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of LaFary and apply them on the teaching of Bolotski to provide mobile robots for handling job assignments in a physical environment inhabited by stationary and non-stationary obstacles (LaFary; [0001]).
	Bolotski- LaFary does not teach wherein the sink microcontroller recovers the payload based on at least one of the first error code and the second error code.
	However, in an analogous art, Van teaches wherein the sink microcontroller (processor 406-Fig. 4-is a microcontroller-see [0043]) recovers the payload based on at least one of the first error code(1st error detection code/1st CRC) and the second error code(2nd error detection code/2nd CRC) ( [0035], Fig. 4, processor 406, payload is protected/recovered by error detection codes(i.e. 1st and 2nd){CRC codes that are generated by 410} before being provided to a turbo encoder 412.)(Hence the 406 recovers payload based on 1st and 2nd error detection code.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Van and apply them on the teaching of Bolotski- LaFary for allowing forward error correction (FEC) to identify the lost or corrupted packets during transmission between a content provider and a transmitter (Van; [0023]).

Regarding claims 7 and 16, Bolotski- LaFary do not teach wherein the first error code and the second error code comprise cyclic redundancy check (CRC) values.
	However, in an analogous art, Van teaches wherein the first error code and the second error code comprise cyclic redundancy check (CRC) values ([0035]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Van and apply them on the teaching of Bolotski- LaFary for allowing forward error correction (FEC) to identify the lost or corrupted packets during transmission between a content provider and a transmitter (Van; [0023]).

Regarding claims 8 and 17, Bolotski further teaches wherein the second source microcontroller (110-Fig. 1), responsive to receiving the first data packet (status message), validates its state against a state indicated in the payload (Col 9, Line 18-21, robot controller 160 sends one message {status message to master controller 110 regarding the robot-see Col 8, line 64-65} that has a payload containing the data for all the various different status {emergency/safety status for the robot-see Col 6, line 31-33} updates. Wherein Col 8, Line 65-67, That status message include status of the item being transported by the robot. )(Hence it is obvious, the 105  validates its status against a status indicated in the payload in the status message from the 135. ).
	
5.   Claims 2-4, 6,11-13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolotski (US 11086336 B1), in view of LaFary (US 2014/0350725 A1), in view of Van (US 2007/0230627 A1), further in view of Orlando (US 2011/0213984 A1).

Regarding claims 2, 11 and 20, Bolotski- LaFary-Van do not teach wherein generating, by the first source microcontroller, the first data packet comprises: appending a first key to the payload; generating the first error code based on the length of the payload and a first key; removing the first key from the first data packet; and appending the first error code to the payload.
	However, in an analogous art, Orlando teaches wherein generating, by the first source microcontroller (62-Fig. 5), the first data packet (88-Fig. 5; [0019]) comprises: 
	appending a first key (K1 94-Fig. 5) to the payload (PT1 144-Fig. 5; PT1 is a payload-[0005])(see [0033], Fig. 5/2; wherein K1 is added to the PT1. ); 
	generating the first error code (CRC 146-Fig. 5) based on the length of the payload (PT1 144-Fig. 5;) and a first key (K1 94-Fig. 5) (see [0031], [0033], Fig. 5; The CRC 146 is generated from PT1 144 and K1 194. It is obvious based on their length, the CRC is generated.); 
	removing the first key (K1 94-Fig. 5) from the first data packet (88-Fig. 5; [0019]) (see[0035],  Fig. 5; wherein K1 is removed from the 88.); and 
	appending the first error code (CRC 146-Fig. 5) to the payload (PT1 144-Fig. 5;) (See Fig. 5, [0033], first digest 92, labeled DIGEST1, as a function of first header 90, first parameter 94, and integrity value 146(i.e.  (CRC(PT1)) for the PT1 144). Hence CRC 146 is added to the 144 of the 88. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Orlando and apply them on the teaching of Bolotski- LaFary-Van to provide lowers power consumption, provides scalability for high speed data rates using currently available and upcoming processors, and provides simpler signal integrity design at a relatively low cost (Orlando; [0016]).

Regarding claims 3 and 12, Bolotski- LaFary-Van do not teach wherein generating, by the second microcontroller, the second data packet comprises modifying the first data packet by: removing the first error code from the first data packet; appending a second key to the payload of the first data packet; generating the second error code based on the length of the payload and the second key; removing the second key from the first data packet; re-appending the first error code to the payload; and appending the second error code to the first error code.
	However, in an analogous art, Orlando teaches wherein generating, by the second microcontroller (64-Fig. 5), the second data packet (96-Fig. 5) comprises modifying the first data packet (88-Fig. 5) by: 
	removing the first error code (CRC 146-Fig. 5) from the first data packet (88-Fig. 5; [0019]) ([0036], processor 64 processes plain text 144(PT2/PT1) contained in the received first message 88{includes CRC 146-[0033]}. Hence it is obvious the 64 removes CRC 146 from the packet 88.); 
	appending a second key (k2 102-Fig. 5) to the payload (PT2/PT1 144-Fig. 5- PT is a payload-[0005];[0037]) of the first data packet (88-Fig. 5) (see [0036], Fig. 5; wherein K2 is added to the PT2.); 
	generating the second error code (CRC 152-Fig. 5) based on the length of the payload (PT2/PT1 144-Fig. 5) and the second key (k2 102-Fig. 5) (see [0036], Fig. 5; The CRC 152 is generated from PT2 144 and K2 102. It is obvious based on their length, the CRC is generated.); 
	removing the second key (k2 102-Fig. 5) from the first data packet (88-Fig. 5)( see[0035],  Fig. 5; wherein K2 is removed from the 88.); 
	re-appending the first error code (CRC 146-Fig. 5) to the payload (PT2/PT1 144-Fig. 5- PT is a payload-[0005];[0037])( [0039], first digest 92 is in connection with the computation of second digest 100 as being a function of first parameter 94 (K1), first header 90 (HDR1), and integrity value 146 (CRC(PT1). Hence it is obvious, re-adding the 146 to the payload PT2/PT1.); and 
	appending the second error code(CRC 152-Fig. 5) to the first error code(CRC 146-Fig. 5)([0039], second digest 100 as being a function of integrity value 146 (CRC(PT1).) ([0038], processor 64 computes second digest 100 i.e. first digest 92, second parameter 102, second header 98, integrity value 152{CRC}.)(Hence adding the 152 to the 146.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Orlando and apply them on the teaching of Bolotski- LaFary-Van to provide lowers power consumption, provides scalability for high speed data rates using currently available and upcoming processors, and provides simpler signal integrity design at a relatively low cost (Orlando; [0016]).

Regarding claims 4 and 13, Bolotski- LaFary-Van do not teach wherein the sink microcontroller is pre-programmed with both the first key and the second key, and wherein the sink microcontroller recovers the payload by: extracting the payload from the second packet; appending the pre-programmed second key to the payload; generating a third error code; verifying that the third error code matches the second error code; appending the pre-programmed first key to the payload; generating a fourth error code; and verifying that the fourth error code matches the first error code.
	However, in an analogous art, Orlando teaches wherein the sink microcontroller (66-Fig. 5) is pre-programmed with both the first key (K1-Fig. 5) and the second key (K2-Fig. 5), and wherein the sink microcontroller recovers the payload (PT1/PT2-[0037]) by: 
	extracting the payload(PT1/PT2 144- Fig. 5) from the second packet ([0021], Fig. 5, processor 66 processes payload data 86{i.e. PTI/PT2} contained in second message 96 and generates a third message 106. Wherein see in 106 PT2/PT1 is extracted from the 96.); 
	appending the pre-programmed second key (K2) to the payload (PT2/PT1 144)( see [0036], Fig. 5; wherein K2 is added to the PT2); 
	generating a third error code (CRC 160)([0041], Fig. 5, processor 66 computes an integrity value 160, CRC(PT3).); 
	verifying that the third error code(CRC 160) matches the second error code(CRC 152)(see Fig. 5; does not match.);
	appending the pre-programmed first key(K1) to the payload (PT2/PT1 144) (see [0033], Fig. 5/2; wherein K1 is added to the PT1.); 
	generating a fourth error code(CRC 162) ([0043]; Fig. 5; the 66 generates CRC 162.); and 
	verifying that the fourth error code(CRC162) matches the first error code (CRC 146) (see Fig. 5; does not match.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Orlando and apply them on the teaching of Bolotski- LaFary-Van to provide lowers power consumption, provides scalability for high speed data rates using currently available and upcoming processors, and provides simpler signal integrity design at a relatively low cost (Orlando; [0016]).
Regarding claims 6 and 15, Bolotski- LaFary-Van do not teach wherein generating, by the first source microcontroller, the first data packet comprises: generating the first error code based on the length of the payload; appending the first error code to the payload; and encrypting the data packet.
	However, in an analogous art, Orlando teaches wherein generating, by the first source microcontroller, the first data packet comprises: 
	generating the first error code (CRC 146-Fig. 5) based on the length of the payload (PT1 144-Fig. 5;) (see [0031], [0033], Fig. 5; The CRC 146 is generated from PT1 144. It is obvious based on payload’s length, the CRC is generated.); 
	appending the first error code (CRC 146-Fig. 5) to the payload (PT1 144-Fig. 5;) (See Fig. 5, [0033], first digest 92, labeled DIGEST1, as a function of first header 90, first parameter 94, and integrity value 146(i.e.  (CRC(PT1)) for the PT1 144). Hence CRC 146 is added to the 144 of the 88. ). 
	encrypting the data packet (88-Fig. 5) ([0017]; [0019]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Orlando and apply them on the teaching of Bolotski- LaFary-Van to provide lowers power consumption, provides scalability for high speed data rates using currently available and upcoming processors, and provides simpler signal integrity design at a relatively low cost (Orlando; [0016]).

6.   Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bolotski (US 11086336 B1), in view of LaFary (US 2014/0350725 A1), in view of Van (US 2007/0230627 A1), in view of Orlando (US 2011/0213984 A1), further in view of Osthoff (US 2005/0091501 A1).

Regarding claims 5 and 14, Bolotski- LaFary-Van do not teach wherein the sink microcontroller is a second sink microcontroller, wherein the second sink microcontroller is pre-programmed with the second key, and wherein the sink microcontroller recovers the payload by: extracting the payload from the second packet; appending the pre-programmed second key to the payload; generating a third error code; and verifying that the third code matches the second error code,
	However, in an analogous art, Orlando teaches wherein the sink microcontroller is a second sink microcontroller, wherein the second sink microcontroller is pre-programmed with the second key, and wherein the sink microcontroller recovers the payload by: 
	extracting the payload(PT1/PT2 144- Fig. 5) from the second packet ([0021], Fig. 5, processor 66 processes payload data 86{i.e. PTI/PT2} contained in second message 96 and generates a third message 106. Wherein see in 106 PT2/PT1 is extracted from the 96.); 
	appending the pre-programmed second key (K2) to the payload (PT2/PT1 144)( see [0036], Fig. 5; wherein K2 is added to the PT2); 
	generating a third error code (CRC 160)([0041], Fig. 5, processor 66 computes an integrity value 160, CRC(PT3).);  
	verifying that the third error code(CRC 160) matches the second error code(CRC 152)(see Fig. 5; does not match.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Orlando and apply them on the teaching of Bolotski- LaFary-Van to provide lowers power consumption, provides scalability for high speed data rates using currently available and upcoming processors, and provides simpler signal integrity design at a relatively low cost (Orlando; [0016]).
	Bolotski- LaFary-Van - Orlando do not teach wherein the second sink microcontroller transmits the payload and the first error code to a first sink microcontroller that is pre-programmed with the first key, and wherein the first sink microcontroller verifies the payload using the pre-programmed first key and the first error value.
	However, in an analogous art, Osthoff teaches wherein the second sink microcontroller (101-Fig. 5) transmits the payload and the first error code(checksum) to a first sink microcontroller (105-Fig. 5) that is pre-programmed with the first key ([0090], verification include the checking of the checksum over the header using a public key stored in the mobile terminal 105. Hence 105 is pre-programmed with 1st Key.) ([0090], Fig. 5; in 507-the 101 transmits payload to the 105; in 502-the 101 transmits header with checksum.), and wherein the first sink microcontroller (105-Fig. 5) verifies the payload using the pre-programmed first key and the first error value ([0090], in 509-verify payload; wherein the verification of a cryptographic checksum calculated over the header{using key stored in the 105} and the payload. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Osthoff and apply them on the teaching of Bolotski- LaFary-Van - Orlando to Improve loading process efficiency since retransmission of payload is minimized.

7.   Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bolotski (US 11086336 B1), in view of LaFary (US 2014/0350725 A1), in view of Van (US 2007/0230627 A1), further in view of Grinius (US 2021/0105250 A1).

Regarding claims 9 and 18, Bolotski- LaFary-Van do not teach wherein the second source microcontroller validates its state against the state indicated in the payload by determining whether the state of the second source microcontroller matches the state of the first source microcontroller, and wherein the second source microcontroller, responsive to determining that its state does not match the state of the first source microcontroller, waits to perform further processing until its state is verified to match the state of the first source microcontroller. 
	However, in an analogous art, Grinius teaches wherein the second source microcontroller(122/400-Fig. 1/4) validates its state against the state indicated in the payload by determining whether the state of the second source microcontroller(122/400-Fig. 1) matches the state of the first source microcontroller (120-Fig. 1)( [0024]; [0054]; [0053]), and wherein the second source microcontroller(122/400), responsive to determining that its state does not match the state of the first source microcontroller(120), waits to perform further processing until its state is verified to match the state of the first source microcontroller(120)( [0024]; [0054]; [0053]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Grinius and apply them on the teaching of Bolotski- LaFary-Van to provide background verification loop by setting validity status (valid/invalid) for the corresponding validation (Grinius; [0053]; [0054]). 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415